Sullivan, J.
Richard D. Wolfeale was suspended and thereafter terminated as a Wells County Deputy Sheriff following proceedings before the Wells County Sheriff’s Merit Board. Wolfeale sought “judicial review” of that determination in the Wells Circuit Court. Following change of venue, the Adams Circuit Court dismissed Wolfeale’s Petition for Judicial Review, reasoning that the Administrative Adjudication Act, IC 4-22-1-14 (Bums 1974) was applicable and that Wolfeale had failed to bring himself within the provisions of that Act for purposes of review in that the petition was not verified and was not filed within fifteen days after notice of the Merit Board decision. We reverse.
Our disposition is governed by Tippecanoe Valley School Corporation v. Leachman (1970), 147 Ind. App. 443, 261 N.E.2d 880 (transfer denied), a case cited neither by Wolfeale nor by the County. The court there held the Administrative Adjudication Act “applicable only to agencies of statewide government . . .” (original emphasis). It is therefore apparent that the reviewing court below erred in applying the fifteen day filing requirement of the Act to Wolfcale’s petition for review.
The judgment is reversed and the cause remanded for further proceedings.
White, J., concurs.
Lowdermilk, J. (participating by designation), concurs.
Note. — Reported at 364 N.E.2d 1023.